Citation Nr: 1430366	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  08-26 361A	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether vacatur of the decision of the Board of Veterans' Appeals (Board) issued on January 19, 2012, as it relates to the issue of an increased disability rating in excess of 20 percent for the service-connected lumbar spine disability, is warranted.

2.  Entitlement to an increased disability rating in excess of 20 percent for the service-connected lumbar spine disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from October 1966 to May 1978, and August 1981 to July 1990. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In January 2012, the Board denied the appeal for an increased disability rating for the service-connected lumbar spine disability and remanded the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In March 2012, the Veteran's representative filed a motion for reconsideration under 38 C.F.R. § 20.1000(a) (2013) of the January 2012 Board decision only with respect to the issue of an increased disability rating for the lumbar spine disability because the Veteran was not afforded the Board hearing he requested.  

The issue of entitlement to an increased rating for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In March 2011, the RO scheduled the Veteran for a videoconference Board hearing in May 2011. 

2.  In April 2011, the Veteran retained a new representative, who requested a copy of the claims file and a postponement of the May 2011 videoconference Board hearing. 

3.  In June 2011, the RO scheduled the Veteran for another videoconference Board hearing in August 2011.

4.  In July 2011, the Veteran's representative indicated that he had not received a copy of the claims file and requested postponement of the August 2011 Board hearing until the claims file was received. 

5.  On January 19, 2012, the Board issued a decision, which found that the Veteran failed to appear for the August 2011 hearing and that the hearing was withdrawn; the Board denied the appeal for an increased rating for the lumbar spine disability.

6.  At the time of the January 19, 2012 Board decision, the request of a copy of the claims file had been fulfilled in September 2011; however, a Board hearing had not been rescheduled. 


CONCLUSION OF LAW

The January 19, 2012 Board decision to deny an appeal for an increased rating in excess of 20 percent for the service-connected lumbar spine disability is vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Vacatur

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.904 (2013).

In a November 2009 VA Form 9, the Veteran requested a hearing before the Board.  In March 2011, the RO scheduled the Veteran for a videoconference Board hearing in May 2011.  In April 2011, the Veteran retained a new representative, who requested a copy of the claims file and a postponement of the May 2011 videoconference Board hearing.  In June 2011, the RO scheduled the Veteran for another videoconference Board hearing in August 2011.  In July 2011, the Veteran's representative indicated that he had not received a copy of the claims file and requested postponement of the August 2011 hearing until the claims file is received.  The request of a copy of the claims file was fulfilled in September 2011.

On January 19, 2012, the Board issued a decision that found that the Veteran failed to appear for the August 2011 hearing, and as a result, the hearing had been withdrawn.  The Board then proceeded with adjudicating and denying the appeal for an increased rating in excess of 20 percent for the service-connected lumbar spine disability.  At the time of the January 19, 2012 Board decision, a Board hearing had not been rescheduled.  

Based on the above, the Board finds that the Veteran's request for a Board hearing was not withdrawn, and that issuance of a Board decision in January 2012 without affording the Veteran the requested hearing was a denial of due process.  Accordingly, the Board vacates its January 19, 2012 decision in this matter.  See 
38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.


ORDER

The Board's January 19, 2012 decision as it relates to issue of an increased disability rating in excess of 20 percent for the service-connected lumbar spine disability is vacated.



REMAND

Increased Rating for Lumbar Spine Disability

As outlined above, the Veteran was not afforded the requested Board hearing in connection with the appeal for an increased rating in excess of 20 percent for the service-connected lumbar spine disability.  The Veteran was originally scheduled for a videoconference Board hearing in August 2011; as such, the Board finds that a videoconference hearing should be scheduled, based on the earliest availability, and the Veteran and his representative should be notified of the time and place of the hearing.  Because videoconference hearings are scheduled by the RO, the Board is remanding the appeal for that purpose.  See 38 C.F.R. § 20.704(a); see also 
38 C.F.R. § 20.700 (a hearing on appeal will be granted if an appellant expresses a desire to appear in person).

TDIU

In the January 19, 2012 decision, the Board found that a TDIU issue had been raised by the record, and remanded the issue of TDIU for additional development.  As it appears the TDIU issue arose in the context of the issue of increased rating for the lumbar spine disability, and had been adjudicated prior to the Board hearing requests in 2011, the prior Board hearing requests also serve as a request for a Board hearing on the issue of TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  For this reason, any Board hearing should also include testimony regarding the issue of TDIU.  

Accordingly, the issues of an increased rating in excess of 20 percent for the service-connected lumbar spine disability and TDIU are REMANDED for the following action:

Schedule a videoconference Board hearing before a Veterans Law Judge in connection with this appeal.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review. 
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


